Citation Nr: 1421102	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 19 2012, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from September 1952 to September 1955 and from September 1957 to September 1974, including service in the Republic of Korea and the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability rating.  Jurisdiction over the claim was later changed to the St. Louis, Missouri RO.  A subsequent rating decision in October 2012 granted an increased disability rating of 50 percent for PTSD, effective as of the date of claim.  

In March 2013, the Board granted a 70 percent disability rating for PTSD effective July 19, 2012 and remanded the claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), arguing that the effective date for the 70 percent disability rating should have earlier.  In November 2013, the Court granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDINGS OF FACT

1. Prior to January 24, 2011, the Veteran's PTSD was characterized by reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2. As of January 24, 2011, the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place have not been shown.

3. Since the date of claim, June 24, 2009, the Veteran has been shown to be incapable of obtaining or maintaining reasonably gainful employment as a result of his service connected disabilities, including PTSD, back disability, knee disabilities, and diabetes mellitus.

CONCLUSIONS OF LAW

1. Prior to January 24, 2011, the criteria for a disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. As of January 24, 2011, the criteria for a 70 percent disability rating, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for an award of TDIU have been met as of June 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased disability rating claim and TDIU claim both arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Disability Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

Prior to July 2012

The Veteran appealed the Board's assignment of an effective date of July 19, 2012 for the 70 percent disability rating, asserting that the same symptoms cited as justification for the award of that rating had been present earlier.  The Veteran's claim of service connection for PTSD was filed June 24, 2009.  Initially a 30 percent disability rating was assigned, with a subsequent award of 50 percent as of the date of claim.

On October 2009 VA examination, the Veteran reported being hospitalized for combat fatigue in Vietnam.  He was currently taking anti-anxiety medication and anti-depressants and reported current symptoms of four or five days of stress per month, with feelings of sadness, anxiety and somatic complaints.  These symptoms were in addition to his typical level of heightened anxiety and were attributable to other natural life stressors.  He reported close interpersonal relationships with his family and friends and being active on a daily basis, despite daily bouts of anxiety focused around the safety of his family and his own intrusive memories.  He denied any problems getting along with people or any legal problems.

On mental status evaluation, he was clean and neatly groomed, cooperative and friendly, and his speech was clear. He did engage in some hand-wringing but showed appropriate thought content and judgment and was appropriately oriented. He reported initial sleep disturbance, racing thoughts, and worry, with an average of 8 hours of sleep per night.  He denied current regular nightmares about Vietnam, or hallucinations and did not display any inappropriate behaviors.  He did report some obsessive behaviors, namely counting telephone poles as he drove and trees when sitting on the porch.  He denied experiencing panic attacks, suicidal or homicidal thoughts, or problems with impulse control.  He was able to maintain the activities of daily living and exhibited only mild memory impairment.

The Veteran received mental health treatment through VA on several occasions between September 2010 and July 2012.  He reported symptoms of anxiety and depression, occasional panic attacks, nightmares, passive homicidal and suicidal thoughts, and flashbacks to Vietnam.  The Veteran told his provider in September 2010 that while he felt some depression and anxiety, he was able to keep it out of his mind most of the time and experienced nightmares about Vietnam only once in a while.  He found strength in going to church and had an excellent relationship with his children and grandchildren.  In October 2010 he reported that he felt the initial 30 percent disability rating was a "slap in the face," which made him increasingly upset, but described his symptoms as being "occasional," particularly with respect to depression, lack of motivation, and memory.  

In January 2011, he described his increasing volatility as a symptom that his family complained had been gradually worsening for several years.  He stated that he was having problems with irritability, increased thoughts of Vietnam which kept him from sleeping, and increased intrusive thoughts or flashbacks.  For the first time, the provider assigned a GAF score lower than 60, in this case, 58.  A week later he was seen for complaints of suicidal ideation, conflict with a relative, increased depression which required an increased dosage of medication, and the provider noted decreased cognitive function and memory on testing.

Based on the evidence from the January 2011 treatment notes, the Board finds that a 70 percent disability rating is warranted starting at that time.  Prior to January 24, 2011, while the Veteran reported many of the same or similar symptoms, they were not of the same severity or frequency.  Specifically, he was able to avoid thoughts of Vietnam and had only occasional nightmares, depression, and intrusive thoughts.  January 2011 marks the first documentation of decreased cognitive functioning and failing memory.  After this date, the provider noted a need for the Veteran to have help from his family around the house and paying the bills because of his memory problems.  In addition, January 2011 marked the first evidence of symptoms severe enough to warrant a change in medication or a GAF score lower than 60, indicative of a change in the Veteran's disability picture.

A disability rating higher than 70 percent is not indicated by the evidence at any point during the appeal.  Although the Veteran's symptoms had increased in severity and frequency, the provider still assigned a GAF score of no worse than 55, consistent with moderate symptoms, and the Veteran did not demonstrate total occupational and social impairment.  He was able to maintain a good relationship with his family and still enjoyed fishing with his friends and attending church.  He did not suffer from delusions or hallucinations and was not considered a danger to himself or others.  In short, a 100 percent disability rating was not warranted.

Since January 2011

An evaluation submitted by a forensic psychologist in February 2013 describes the Veteran as having total social and occupational impairment based on PTSD alone.  The Veteran's symptoms are indicated from a check-list to include depressed mood, anxiety, suspiciousness, panic attacks and flashbacks more than once a week, near-continuous panic or depression affecting the ability to function independently and appropriately, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, memory loss for names of close relatives, flattened affect, difficulty understanding complex commands, disturbance of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, and persistent danger of hurting himself or others.  However, the document does not provide any specific descriptions of symptoms or situations, does not recite details of any interview with the Veteran, and does not indicate how often the provider has seen the Veteran or provide a specific date for the onset of total impairment.

A November 2013 VA examination noted that the Veteran still was able to enjoy his family, attend weekly church service, accompany his brother on shopping errands, and go to regular group therapy.  He retained a driver's license and was able to drive himself, although he was not comfortable driving at night.  He had manageable but significant memory and concentration issues and the examiner felt that his efficiency, productivity, and overall reliability in a work setting would be affected by his ability to get along with others.

Based on the specific evidence of record and the Veteran's disability picture as described above, the Board finds that a 100 percent disability rating for PTSD is not warranted for the period from January 24, 2011.  The Board acknowledges the evaluation by the forensic psychologist which asserts total social and occupational impairment but finds that it is outweighed by the evidence to the contrary.  The forensic psychologist noted symptoms based on a checklist, to include persistent danger of hurting self or others and memory loss for names of close relatives, own occupation, or own name, which are included in the criteria for a 100 percent disability rating but are not indicated by the Veteran's regular treatment providers or VA examiners.  The provider specifically did not indicate the presence of the remaining criteria for a 100 percent disability rating, namely, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  

In addition, the record shows that the Veteran continues to have a good relationship with members of his family, including children and grandchildren, to go shopping with his brother, to fish with his friends, and to attend church.  The Veteran did discuss some feelings of suicidal and homicidal ideation, but the regular treatment provider did not feel he posed a danger to himself or others.  There is no discussion anywhere in the record of the Veteran exhibiting inappropriate behavior, having legal problems, or any impairment in judgment or thinking.  In short, the evidence does not support the forensic psychologist's cursory assessment.  Entitlement to a disability rating higher than 70 percent for PTSD is not shown.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for more severe symptoms.  The Veteran's specific psychological symptoms are included in the diagnostic criteria under 4.130, to include consideration of the DSM-IV factors.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Board initially considered and remanded the question of entitlement to TDIU as raised in the increased rating claim in the March 2013 decision and remand, as required by Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the processing of the appeal and remand, the Veteran filed a specific claim of entitlement to TDIU, which was subsequently granted.  The effective date assigned for TDIU was October 31, 2012, the date the Veteran's specific TDIU claim was filed.  However, the Board retains jurisdiction over the question of entitlement to TDIU prior to that date as part of the question of entitlement to an increased disability rating for PTSD.

The record shows that the Veteran met the schedular threshold for TDIU consideration as of June 24, 2009, with the following service-connected disabilities and respective assigned ratings: PTSD, 50 percent; back disability, 20 percent; left knee disability, 20 percent; right knee disability, 10 percent; and diabetes mellitus, type II, 20 percent; for a combined disability rating of 70 percent.

A vocational assessment was submitted in March 2014, based on a review of the Veteran's file and an interview.  The vocational counselor offered the opinion that the Veteran was capable of no more than sedentary employment as a result of his back, knee, and psychological problems.  However, based on his lack of the necessary skills, education, and experience, the counselor felt he could not obtain or maintain reasonably gainful sedentary employment.  The vocational counselor felt that this had been true for the Veteran since he left his last employment in 1996.

There is no opinion of record contrary to that of the vocational counselor.  The Veteran was afforded a VA examination to address his ability to work in November 2013 and was determined to be incapable of reasonably gainful employment based on his combined disabilities since the mid-1990s.  

Based on the evidence of record as described above, the Board finds that the schedular criteria were met and entitlement to TDIU was demonstrated as of the date of the claim currently before the Board, namely June 24, 2009.  



ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to January 24, 2011, is denied.

Entitlement to a disability rating of 70 percent, and no higher, for PTSD is granted as of January 24, 2011.

Entitlement to TDIU is granted effective June 24, 2009, subject to the provision governing the award of monetary benefits.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


